Mr. E. B. Germany, Chairman
Texas Industrial Commission       -
Austin, Texas
                                Opinion No. W-53~4
                                 Re:    .Mhether Section 56, Article
                               ,.        XVI of the Texas ~Constitu-
                                         tidn-prohibits expenditures
          ..
         :*                            ! by the Texas Industrial Com-
Dear Mr. Germany:                        mission of donated funds.
         :Your request foran opinion ooncern~sthe question of
whether Section 56 oftArticle XVI ofthe Texas Constitut~ion
prohibits expenditures by theTexas~Itidustria1 Commission of
donated funds for thepurpose of planning, ,organlzlngand opera-
ting a program for attrac.tingand locating new industries In  .
this 'State.                    :

            Section ,56 of Ar&cle~XVI~ of .the Texas Constitution,
priorto    its amendment at fhe'Genera1 Election in 1958,provided:
                  ?l!heLegislature shall have no
            power to appropriate any of the public
            money for the'establishment and main-
            tenance of a Bureau of Immigration, or
            for any purpose of bringing Immigrants
            to'this State."       ,'~
            Article 5190&.of~Vernon*s~Cl&l-Statutes provides:
                   ~"In addition to: its.other duties,
             the State Industrial Commisslon is:here-
          .~.by authorized .toplan, organize and operate
             a program 'forattracting'and .ldcatingnew
             industries in the State of Texas; provided,
             however, that 'nostate.fuhds shall 'beused
             for this purpose. ..TheCommission 'may accept
  Mr. E. 9. Germany, page 2.      (w-5341


             contributions for such purpose, all
             of which shall be deposited in the
             State !lYeasuryIn a special fund to
             be known as the- 'State Industrial
             Commission Fund,' and~such sums are
             hereby appropriated to the Commls$ion
             for the purposes of this article.
            In our opinion when the Commission accepts any
  private contributions for this purpose and deposits them
  :n the State Treasury and in a special fund known as the
  "State Industrial Commission Fund" such funds become public
  money, notwithstanding that these funds come from donations.
  Section 6, Article VIII, Constitution of Texas. However,
  Article 5190s of Vernon's Civil Statutes provides for an
  appropriation of these funds for the purpose of such action.
             Section 56 of Article XVI of the Constitution of
   ~Texasstrictly prohibits ~the.kgislature:Z?rqmappropriatlng
   any of the.-publlc.:money:for   theneatablishmerit',and~intenal?ce.
   ofta Bureau..& Iburilgratloh  9nd~cont~nues.zlzyS~yina_1or for:~;;
-i any~purpo.se:dfbrLnglng.;Imtigranta-to:~~ia~st~~.~!sr:~':       ~.?-.~.::,:I~
     :.i     ::;;:.;.~,:      I; T c-~I::,;:.i        Pi<;"
                                                          pd.7,:.:: .:
                                             ;,'~..c;'~i;,"c          ::z4
                                                                        ..,
             While it cannot be denied that if the Texas:.Indus:i,
   trial Commission carries out Its additional assignment 'to
   plan; rorganize; and :operatea: Ijrogramfor -attractlrigand
:iA3o~t~g e+iv.%ndustrieK in ~the Stat,eof Texas'~;.thesenew:::.+
   industries may bring or'attract new individuals into the
   State, but these.~new~inditldualsar:s'uei%ainlynot immigrants
   in the true serMe:ro,ftthe  wordi. ~e~primary,funct~~~s'of the
   Commission will-~fie..~~~.~ttractlrrg  ;of-,lndllstries;.tor:moveinto
   the State, not.~dmpMs;        :y:'.:T ':~:.::--C
                                                 ;~:
                                                   ':':.
                                                       I:LI:~.;
                                                            ,s?
                  #F,
                   ~,~l;.-~l.-~.^l;ll
                            ,k.-i:
                                 _..-,yWA 1< z,:'>.:
                              ,,,.
                                 _.L..            ~-i
                                                  ..'<.
                                                     _ ~;:!-I
                                                            c?
             According to the interpretatJve~c:bmmentaryfound
   below Section 56 of Article XVI of the Constitution of Texas,
   lt:~tates:$hai~qn!Wr~~'the.O~stltu~o~n;;~la69,r.there was
   an immigration bureau which was supported by the State. Its
   functions were&hat, of!;Bfl- adventlslng~genc~ to disseminate
   reliable information ~'out':;fhe~reao~ea:-~~~~~~e             to
   other statesand jto.Eu&-pe+r pis':.pract~cle".wasjidisp~ntinued
   by Section ~5610f~:Articlb~iXVI  o~~the:Qonstit~ut@n@f~Texas.
                             ._/n :>-::-
            ,J 7i::
                 t..+::
                    22 ;*::.;:i+'~      : .:r;J'i:.';
                                                   a3.t-(j
                                                         T,.'h
                                                             71
             k.It::must
                      .~e:remsmb.ered..tha~.;ba~3;869, -and&efore, the
   greater portddn;of .~e.-~ea;-of;:T~xaa~i~~.a-INf3rderness
Mr. E. B. Germany, page 3.   .&W-534)


and that those in government and 'outsideof government
realized that in order for~the State to function and grow,
Immigrants would be needed.' Obviously, 'there was little
or no industry that could be attracted. What Section 56
of Article XVI of the Constitutlonof.Texas prohibited was
the expenditure.of State money to attract these immigrants
from Europe and perhaps those who temporarily settled in
the eastern states.~ .~
          In our opinion the function of.the Texas Indus-
trial Commission would, under Article 51904, Vernon's
Civil Statutes, provide for a different type of activity
than Is prohibited by the Constitution. We are sustained
in thisconclusion In view df the fact that the voters of
Texas adoPted an amendment to Section 56 of Article XVI of
the Constitution of Texas at the general election in 1958,
which
  -. r.eadsXn part~as
                    .. follows:
                       :
               "The Legislature of the State of
          Texas shall have the power to approprl-
          ate money and establish the procedure
          necessary to expend such money for the
          purpose of developing Information abont~
          the historical, natural, agricultural; fndus-
          trial~;~~.~~du~~t.l~~~;~‘.~arket~ing,~':recr:eational
          and living resourccs.o? ,~,e:;ds,
                                         :and..sor
          the-purpose of informing~~personsand
          corporations of-other states through
          advertising In-periodicals having nation-
          al circulation, and the dissemlnat,lon~of
          factual information about the'advantages
          and economic resources offered by.the~
          State of Texas; . ..,."      .,
           In Webster's International Dictionary, 2nd Edition,
 "Immigrant" Is defined as "one who immigrates; one who comes
into a country for the purpose of permanent residence."
Webster's further defines the word."immigrate" -- "to come to
dwell or settle;-to come Into a country of whit; one Is not a
native, for the purpose of permanent residence.
          It is our opinion that advertising which would
attract new Industries to Texas could not be given the same
meaning as attracting Immigrants to the State.
Mr. E. B. Germany, page 4.    mJ-53J+)


                         SUMMARY
               Section 56 of Article-XVI of the
               Constitution of Texas, as amended
               at.the general election In 1958;
               1s not being violated by the 6x-
               pendlture oftfunds under-the pro-
               visions 0f‘Artlcle 5190$, Vernon's
               Civil Statutes.
                                  Yours very truly,




LFP:bb:zt:rm
APPROViD:
OPINION ~OMMITTEFi
Geo. P. Blackburn, Chairman                '_;




REVIEWEDFOR TRE
             .   ATTORNEY GEmAL
BY:
     W. V. Geppert